BOURQUIN, District Judge.
In 1912 in a local court this petitioner for citizenship was convicted of manslaughter, and in 1915 he was paroled from a state prison after«servicfe of 30 months of an 8-year sentence. To his naturalization no other objection appears, and none other is necessary. The moral turpitude involved in any unlawful killing of a human being refutes all evidence of that good character which is a condition precedent to admission to American citizenship. The offense is more indicative of the applicant’s true character than is any amount of precautionary and decorous conduct following hard on the heels of parole.
American citizenship is a status of privilege, power, and honor of inestimable value. Aliens are admitted thereto only when to the interest and advantage of the nation and its present membership, and not at all merely to gratify the aliens’ desire or to serve their in*955terest, and only when they are of worthy character proven by time. Wherein the national organization will be strengthened and the national membership benefited by incorporating this petitioner therein, by taking Mm into partnership, is not perceived.
Native criminals are a sufficient problem, without complicating the solution by alien criminals, fortified by citizenship. Undoubtedly the interest of society requires the rehabilitation of tho criminal as soon and as far as' may be. But this does not import that society will ignore the crime, relieve the offender of all consequences, and upon Mm bestow undeserved privileges, rights, and honors, viz. the enviable grant of American citizenship. Otherwise, what the inspiration to righteous living? In general, it were better that the alien criminal be deported. See In re Ross (C. C.) 188 F. 685.
Petition denied.